240 F.3d 1321 (11th Cir. 2001)
UNITED STATES of America, Plaintiff-Appellee,v.Susan REGUEIRO, Defendant-Appellant.
No. 99-14192Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Feb. 6, 2001.Feb. 16, 2001.

Appeal from the United States District Court for the Southern District of  Florida.(No. 97-00574-CR-JAL), Joan A. Lenard, Judge.
Before CARNES and MARCUS, Circuit Judges, and HAND*, District Judge.
PER CURIAM:


1
Susan Regueiro appeals her 144-month sentence for conspiracy to defraud the  United States by submitting false Medicare claims, 18 U.S.C.  371, conspiracy  to commit money laundering, 18 U.S.C.  1956(h), and money laundering, 18 U.S.C.   1956(a)(1)(B)(i). She contends that the district court erred by departing  upward for disruption of a government function, pursuant to United States  Sentencing Guideline  5K2.7, based on her involvement in a scheme to defraud  Medicare. Because the district court properly concluded that the nature and  scope of Regueiro's conduct significantly disrupted the government's provision  of Medicare benefits, we affirm its decision to depart pursuant to  5K2.7.1

I. FACTS

2
Regueiro pleaded guilty to one count each of conspiracy to defraud the United  States, conspiracy to commit money laundering, and money laundering. The charges  arose from her involvement in a scheme to defraud Medicare through the  submission of false claims for home health care services. Regueiro and  codefendant Leopoldo Perez worked as administrators for Mederi of Dade County,  Inc., a not-for-profit home health provider that had contracted to provide  Medicare-covered services. As part of their fraudulent scheme, Regueiro and  Perez established more than 100 nursing groups whose ostensible purpose was to  provide home health care services to qualified patients. However, Regueiro and  Perez used the nursing groups to bill Medicare for thousands of services that  were never performed, or that were performed on patients who were not eligible  to receive Medicare benefits. Medicare of Dade County reimbursed Mederi for the  false claims through electronic fund transfers to bank accounts controlled by  Regueiro and Perez, and they shared in the profits from those false claims. Both  of them were extensively involved in all aspects of the scheme, including  establishing the nursing groups, recruiting individuals to operate the nursing  groups and physicians and nurses to participate in the fraud, and creating false  documents to support the fraudulent home health visits. As part of their plea  agreements, Regueiro and Perez agreed that the loss to Medicare from their  scheme totaled $15,238,489 and that the value of the funds laundered totaled  $3,570,907.


3
Prior to sentencing, the Probation Office prepared a Pre-Sentencing  Investigation Report, which it made available to the parties. The PSI assigned  Regueiro a base offense level of 20 according to U.S.S.G.  2S1.1, the guideline  applicable to the money-laundering offenses. The PSI then added seven levels to  Regueiro's base offense level due to the value of funds laundered, assessed her  a four-level enhancement for her role as an organizer or leader, and granted her  a three-level reduction for acceptance of responsibility. As a result,  Regueiro's total offense level was 28. Neither party filed objections to the  PSI.


4
On September 9, 1999, the district court conducted a final sentencing hearing  regarding Regueiro. Prior to that hearing, the district court had notified the  parties that it was considering imposing an upward departure on Regueiro because  her conduct had significantly disrupted a governmental function. See U.S.S.G.   5K2.7, p.s. After listening to arguments from both sides at the hearing, the  court concluded that a four-level upward departure was warranted. In imposing  that departure, the district court cited United States v. Khan, 53 F.3d 507 (2d  Cir.1995), as authority. The district court explained:


5
[T]he facts as they have been delineated in this case covered only a small  portion of the large scale Medicare fraud industry that [Regueiro] organized  and participated in extensively.... [T]he scheme here disrupted the  government's function to efficiently administer the Medicare program and  [undermined] the public's confidence in government.


6
The court also found that Regueiro had organized the fraudulent scheme, had  induced doctors and nurses to abuse their positions of trust, and had created  corporations to perpetrate and cover up the fraud. Based on all of those facts,  the district court concluded that the extent and nature of the disruption and  the importance of the government function that was affected warranted a  four-level  5K2.7 departure.

II. ANALYSIS

7
Generally, a sentencing court must impose a sentence within a guideline range  unless it finds there exists "an aggravating or mitigating circumstance of a  kind, or to a degree, not adequately taken into consideration by the Sentencing  Commission in formulating the guidelines that should result in a sentence  different from that described." United States v. Hoffer, 129 F.3d 1196, 1200  (11th Cir.1997) (quoting 18 U.S.C.  3553(b)). Thus, to depart from the  guidelines, the sentencing court must determine (1) whether any factor makes the  case atypical, meaning that it takes the case out of the "heartland" of cases  involving the conduct described in the applicable guideline, and (2) whether  that factor should result in a different sentence. See U.S.S.G.  5K2.0  ("Presence of any [factor that has not been given adequate consideration by the  Sentencing Commission] may warrant departure from the guidelines, under some  circumstances, in the discretion of the sentencing court."); Hoffer, 129 F.3d at  1200 (citing Koon v. United States, 518 U.S. 81, 98, 116 S.Ct. 2035, 2046-47,  135 L.Ed.2d 392 (1996)).


8
A sentencing court's departure decision involves both factual and legal  findings. The court determines whether a case falls outside of the heartland by  assessing the facts, and comparing them to the facts of other cases that fall  within the heartland of the applicable guideline. Hoffer, 129 F.3d at 1200. To  determine if a factor that takes a case out of the heartland should result in a  different sentence, the court must decide whether that "factor is forbidden,  encouraged, discouraged, or unaddressed by the guidelines as a potential basis  for departure." Id. If a factor is encouraged, the sentencing court is  "authorized to depart from the applicable guideline if the guideline does not  already take that factor into account." Id.


9
With the above framework in mind, we conclude that the district court did not  abuse its discretion in departing upward four levels pursuant to  5K2.7. See  Hoffer, 129 F.3d at 1200 (reviewing departures from otherwise applicable  sentencing guideline ranges for abuse of discretion). Regueiro was sentenced  under U.S.S.G.  2S1.1, the general money-laundering guideline. Because that  guideline does not encompass an interference with the administration of a  governmental program, we agree with the district court that Regueiro's conduct  takes this case out of the heartland of typical money laundering cases. See  United States v. Gunby, 112 F.3d 1493, 1500-01 & n. 11 (11th Cir.1997) ("[T]he  significant disruption of a governmental function is not inherent in the offense  of large-scale fraud involving an abuse of public trust...."); Khan, 53 F.3d at  518. We also agree that U.S.S.G.  5K2.7 warrants an upward departure. Section  5K2.7 states:


10
If the defendant's conduct resulted in a significant disruption of a  governmental function, the court may increase the sentence above the  authorized guideline range to reflect the nature and extent of the disruption  and the importance of the governmental function affected.


11
U.S.S.G.  5K2.7, p.s. Regueiro's conduct significantly disrupted the  government's ability to administer its Medicare program. Every time one of the  more than 100 nursing groups that Regueiro helped organize and establish  fraudulently billed Medicare, the government lost funds that it otherwise could  have used to provide medical care to eligible Medicare patients. As the district  court explained:


12
The Medicare program was created to help provide medical care, and this  particular program, for home care services, was specifically created and  delineated so persons who were not able to receive medical care otherwise  would not be lacking for the medical care they sorely cried out for. Through  the fraudulent billing and the loss of over $15 million, those monies are no  longer available for the medical care for the persons in this program.


13
That reasoning is sound and finds support in the Second Circuit's Khan decision.  53 F.3d 507.


14
Kahn had helped organize an extensive scheme to defraud the government's  Medicaid system out of approximately $8 million. Id. at 511. He set up four  clinics and two corporations to provide patients with drug prescriptions and to  perform medical procedures and tests that those patients did not need. The  clinics then billed Medicaid for the unnecessary prescriptions and services. Id.  at 511-12. Khan was sentenced under  2F1.1, the general fraud guideline. Id. at  517-18. The Second Circuit affirmed the district court's decision to depart  upward from that guideline on that basis of  5K2.7 because "[Khan's] scheme ...  disrupted the government's function of efficiently administering Medicaid ...  [and] undermined the public's confidence in government." Id. at 518. Although  Regueiro was sentenced under a different guideline, the same reasoning applies  here. The only difference is that Regueiro's scheme was more massive and had a  more disruptive effect than the one in Khan.


15
Regueiro's primary argument on appeal is that the caselaw concerning U.S.S.G.   5K2.7 does not support the district court's decision to depart upward. See  Gunby, 112 F.3d 1493; United States v. Baird, 109 F.3d 856 (3d Cir.1997); United  States v. Horton, 98 F.3d 313 (7th Cir.1996); United States v. Dayea, 32 F.3d  1377 (9th Cir.1994); United States v. Murillo, 902 F.2d 1169 (5th Cir.1990);  United States v. Kikumura, 918 F.2d 1084 (3d Cir.1990). To the contrary, the  cases Regueiro relies on suggest that the fraud in this case is precisely the  type that supports a  5K2.7 departure because of interference with the  day-to-day functioning of government. See, e.g., Gunby, 112 F.3d at 1503  (affirming  5K2.7 departure in case of embezzlement of court filing fees);  Baird, 109 F.3d at 871-72 (affirming  5K2.7 departure in case of widespread  police misconduct); Murillo, 902 F.2d at 1174 (affirming  5K2.7 departure in  case of selling false immigration documents).


16
In contrast, the cases that Regueiro relies on in which the  5K2.7 departure  was found inappropriate involve overly attenuated effects on governmental  functions. See Dayea, 32 F.3d at 1381-82 (involuntary manslaughter resulting in  death of police officer which produced "stress" in other officers did not  warrant  5K2.7 departure); Kikumura, 918 F.2d at 1116-17 (conduct designed to  affect government policy does not constitute attempt to disrupt a governmental  function); see also Horton, 98 F.3d at 318 (eight-level upward departure  unreasonable for empty bomb threat against federal building).


17
Regueiro makes two additional arguments. First, she maintains that the district  court improperly relied on the amount of monetary loss in departing upward even  though that factor was already taken into account in her sentence. We disagree.  While the district court made repeated references to the amount of money that  the government lost to Regueiro's scheme, it did so only to stress the scope and  nature of Regueiro's fraud and the substantial affect that it had on the  Medicare program.


18
Finally, Regueiro argues that the district court's disparate treatment of her  and her codefendant Perez violates the sentencing guidelines. Specifically, she  claims that the district court's failure to consider a  5K2.7 departure for  Perez indicates that the court's decision to impose the upward departure was  based on emotion and not on the facts of her case. Regueiro also claims that  this disparate treatment violates the principle of uniformity of sentencing that  animates the guidelines. We disagree. Disparity between the sentences imposed on  codefendants is generally not an appropriate basis for relief on appeal. See  United States v. Chotas, 968 F.2d 1193, 1197-98 (11th Cir.1992) (holding that  disparate sentencing among codefendants was adequately considered by the  Sentencing Commission and is therefore not an appropriate ground for departure).  As we explained in Chotas, "to adjust the sentence of a co-defendant in order to  cure an apparently unjustified disparity between defendants in an individual  case will simply create another, wholly unwarranted disparity between the  defendant receiving the adjustment and all similar offenders in other cases."  Id. at 1198 (citations omitted).

III. CONCLUSION

19
For the reasons set forth above, we conclude that the district court did not  abuse its discretion in departing upward, and AFFIRM the sentence imposed by the  district court.



NOTES:


*
  Honorable William B. Hand, U.S. District Judge for the Southern District of  Alabama, sitting by designation.


1
  This case was originally scheduled for oral argument, but the panel has elected  to remove the case from oral argument pursuant to 11th Cir. R. 34-3(f).